Judgment, insofar as it imposes sentence, unanimously modified, as a matter of discretion in the interest of justice, by reducing the sentence pursuant to subdivision 4 of section 70.00 of the Penal Law, to time served, to run concurrently with a term of five years’ probation, and defendant remanded to Cayuga County Court to establish the conditions of the probation; and otherwise judgment affirmed. (Appeal from judgment of Cayuga County Court, Contiguglia, J. — driving while intoxicated.) Present — Dillon, P. J., Hancock, Jr., Callahan, Doerr and Moule, JJ.